145 F.3d 1337
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Gary GIOVANNI, Plaintiff-Appellant,v.SEA-LAND SERVICE, INC., Defendant-Appellee.
No. 97-16075.
United States Court of Appeals, Ninth Circuit.
Submitted May 14, 1998.**June 1, 1998.

Appeal from the United States District Court for the Northern District of California.
Before: LAY,*** KOZINSKI, and T.G. NELSON, Circuit Judges.
ORDER*
CHESNEY, J., Presiding.


1
The judgment of the district court is AFFIRMED for the reasons set forth in the district court's order filed on April 28, 1997.


2
AFFIRMED.



**
 The panel unanimously finds this case suitable for decision without oral argument.  Fed. R.App. P. 34(a) and Ninth Circuit Rule 34-4


**
 * Honorable Donald P. Lay, Senior United States Circuit Judge for the Eighth Circuit Court of Appeals, sitting by designation


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3